STONE, J.,
concurring specially.
I concur in this opinion because, as indicated, this issue has been resolved. However, I must note that if the reason for the cited rule, and the corresponding section 903.132, Florida Statutes, is to protect the public from the repeat offender, such policy is not well served by a limited interpretation of the term “conviction.” Although I agree that Raulerson does not mandate a different result, it certainly recognizes that the term “conviction” may be subject to a broader interpretation than has been afforded in applying this rule and statute. The issue is not one of constitutional dimension, but of rule and statutory application. I can discern little reason to forbid bond where an appellant has a subsequent felony charge based on probable cause and allowing bond where a prima facie felony has been undisputably established in prior court proceedings, notwithstanding that adjudication has been withheld.